11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of L.E., a child,            * From the 220th District Court
                                               of Comanche County
                                               Trial Court No. FM15517.

No. 11-19-00084-CV                           * August 15, 2019

                                              * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is reversed insofar as it ordered the mother and the
father to pay child support, and judgment is rendered striking paragraphs 14.1,
14.[2], and 14.[3] from the trial court’s order. In all other respects, we affirm
the trial court’s order of termination.